March 8, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. Patent No. 662,647) in view of Wilkerson et al (U.S. Patent No. 6,983,997).	

    PNG
    media_image1.png
    154
    166
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    96
    368
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    405
    media_image3.png
    Greyscale

Howe, teaches the structure substantially as claimed including a system for hiding flash in a suspension seat and seat suspensoin, comprising:
a frame A having a channel B having at least one wall;
a fabric seat surface 10: and
a carrier 13,14 having a wall;
wherein the carrier 13,14 and a portion of the seat surface at a juncture of the carrier and the seat surface are positioned in the channel with the portion of the seat surface abutting the wall of the channel, such that flash formed at the juncture of the carrier and the seat surface is positioned against the wall of the channel (See Figures 2-5) but does not teach that the carrier is over-molded onto the seat surface, the carrier over-molded onto the seat surface such that the seat surface extends from the wall.
However, Wilkerson et al teach the concept of over-molding a frame or trim to the edges of a woven fabric seat surface 74 to secure and stretch the frame or trim (see the Abstract where it reads “The fabric is first laid across the frame and then the peripheral edges of the suspension fabric are secured in place on the frame by over-molded trim” as well as Claims 1, 6, and 10.”  As for claim 5, Wilkerson et al teaches that the fabric seat surface is a woven fabric material (see the specification where it reads “For example, the fabric 49 can be a woven material using fibers of a TEEE material such as Hytrel and polyester, and the frame may be made of molded Hytrel. The fabric 49 may be made of other low-creep, elastomeric materials and be either woven or an air permeable membrane.”). It would have been obvious and well within the level of ordinary 13,14 and the fabric seat surface 10, as taught by Howe, with the process of over-molding the carrier pieces 13,14  of the carrier to the fabric seat surface 10, as taught by Wilkerson et al, since it would prevent the fabric seat surface from detaching from the carrier and it would also cut out the step of inserting the fabric seat surface 10 into the channel B, thus shortening the assembly process, since the fabric seat surface would already be attached to the carrier before the carrier is inserted into the channel of the frame.
wherein the carrier and a portion of the seat surface at a juncture of the carrier and the seat surface are positioned in the channel with the portion of the seat surface abutting the wall of the channel, such that flash formed at the juncture of the carrier and the seat surface is positioned against the wall of the channel.
As for Claim 2, Howe teaches that the carrier has an upper wall and a lower wall, and wherein the wall from which the seat surface extends is a sidewall.
As for Claims 3-4, Howe teaches that the channel wall is a sidewall.
As for claim 6, Howe teaches that when the seat surface and carrier    are positioned in the frame, a portion of the seat surface, adjacent the juncture of the carrier and the seat surface, extends along the carrier, between the carrier and the channel wall.
As for claims 7 and 12, Howe teaches that the flash is unexposed at the carrier upper wall.
As for claims 8 and 13, Howe teaches that the seat surface extends from the carrier at a parting line in the carrier and wherein the parting line faces the channel wall.
As for claim 10, Howe teaches that the carrier wall is a sidewall and wherein the frame wall is a sidewall.
As for claim 11, Howe teaches that the carrier wall is an inner wall, the carrier further including upper and lower walls and an outer wall,

wherein the portion of the seat surface is captured between the carrier inner wall and the inner wall of the channel.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (U.S. Patent No. 662,647) in view of Wilkerson et al (U.S. Patent No. 6,983,997).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636